

exhibit101image1.gif [exhibit101image1.gif]


April 5, 2019
VIA E-MAIL
Brian Lynch


Dear Brian:
Thank you for your continued partnership and leadership as President and COO of
Ascena Retail Group!
Effective as of April 5, 2019 (the “Effective Date”), this letter sets forth the
terms and conditions of your continued employment with Ascena Retail Group
(“Ascena”) and supersedes and replaces in their entirety all letters, agreements
and understandings (whether written or oral) regarding all aspects of your
employment, compensation and benefits, including without limitation, the letter
agreements between you and Ascena dated October 4, 2016 and June 12, 2017, but
excluding the Confidentiality, Non-Solicitation and Non-Competition Agreement
executed by you on November 30, 2016 (the “Restrictive Covenant Agreement”),
your Award Agreement under Ascena’s Transformation Bonus Program and your
outstanding equity or other long-term incentive award agreements under the 2016
Plan (as defined below) or any other incentive plan granted prior to the
Effective Date.
Job Title:
President and COO, Ascena Retail Group
Reporting To:   
David Jaffe
Effective Date:   
April 5, 2019
Annualized Base Pay:   
$1,000,000
You may be considered for an annual performance evaluation as part of the
standard performance evaluation cycle. Any corresponding pay adjustments will be
based on your performance, business results, economic and competitive factors,
and approval from the Board of Directors of Ascena (the “Board”) in its sole
discretion.






--------------------------------------------------------------------------------




Incentive Compensation:
You will continue to be eligible for participation in the Incentive Compensation
(“IC”) program at a target level of 125% of your annualized base pay. Maximum
annual payout is double your target level (i.e., 200%), or $2,500,000. You will
be eligible for the increased IC target as may be determined by the Compensation
and Stock Incentive Committee (the “Committee”) of the Board in its sole
discretion. Payments shall be made in the same form and timing as made to other
senior executives of Ascena. The IC program is governed by and subject to the
terms and conditions of the Ascena 2016 Omnibus Incentive Plan, as amended (or
any successor plan) (the “2016 Plan”).
Long Term Incentives (LTI):
You will continue to be eligible for an annual long-term incentive awards under
the 2016 Plan or any other applicable incentive plan. Your long term incentive
target will be 250% of your annualized base pay in effect on the date of grant.
The long term incentive award may be comprised of Performance-based Stock Units,
Restricted Stock Units, Non-Qualified Stock Options and/or cash incentives, as
determined by the Board or Committee in its sole discretion. All awards are
contingent upon and subject to the approval of the Board or Committee under the
2016 Plan or the Ascena Retail Group, Inc. 2012 Cash Incentive Plan. All awards
are subject to the terms and conditions of the 2016 Plan or any other applicable
plan and any award agreements thereunder. Awards granted to you prior to the
Effective Date will remain in effect, subject to, and in accordance, with their
terms and conditions.






--------------------------------------------------------------------------------




Limited Window due to Material Diminution of Duties:
Solely with respect to events occurring on or prior to March 5, 2019 (the
“Cutoff Date”) and provided you remain employed on and after the date hereof,
you will be permitted to resign your employment during the period beginning on
October 1, 2019 and ending on October 30, 2019 (such period, the “Window
Period”). If you elect to resign your employment during the Window Period with
respect to events occurring on or prior to the Cutoff Date, your resignation
will be deemed a “Non-Change in Control Termination” within the meaning of the
Ascena Retail Group, Inc. Executive Severance Plan (the “ESP”) and any payment
and/or benefit will be subject to all of the terms and conditions of the ESP as
in effect on the Effective Date. You agree to provide Ascena no less than ten
(10) business days’ advance written notice to the General Counsel of Ascena of
your intent to resign during the Window Period. As a condition to receiving
severance in accordance with the ESP upon a resignation during the Window
Period, you will be required to execute and not revoke Ascena’s standard form of
release as required by the ESP (the “Release”). You must also comply with the
Restrictive Covenant Agreement.


If, following the Effective Date but prior to a Change in Control (as defined in
the ESP), you terminate your employment due to a material adverse change in your
duties and responsibilities (as in effect on the Effective Date) that occurs
without your consent and that is not directly or indirectly related in any
respect to any of the events occurring on or prior to the Cutoff Date, such
termination by you shall constitute a Non-Change in Control Termination solely
for purposes of your eligibility to receive severance benefits pursuant to, and
in accordance with all of the terms and conditions of, the ESP. Prior to such
termination, (i) you must provide the Company written notice of your intention
to terminate within fifteen (15) days following the first occurrence of the
event you believe constitutes a material adverse change in your duties and
responsibilities, (ii) the Company must fail to remedy such event within thirty
(30) days following receipt of the written notice (the “Cure Period”) from you,
and (iii) you must voluntarily terminate your employment within ten (10) days
following the end of the Cure Period. Your receipt of severance as a result of a
material diminution in duties as permitted under this paragraph is subject to
all of the terms and conditions of the ESP, including your execution and
non-revocation of the Release and your compliance with the Restrictive Covenants
Agreement. You have the right to resign your employment at any time prior to or
after the Window Period, and except as expressly provided in this paragraph, you
will not be entitled to any severance payments or benefits if your resignation
occurs outside of the Window Period.


Ascena reserves the right to terminate your employment at any time for any
reason (including for “Cause” as defined in the ESP) or for no reason, with or
without advance notice; provided, however, if Ascena terminates your employment
without Cause prior to the beginning of the Window Period, you will receive,
subject to your execution and non-revocation of the Release and your compliance
with the Restrictive Covenant Agreement, (i) a lump sum payment equal to the
product of (x) your monthly base salary multiplied by (y) the number of full or
partial months between the date of termination and September 30, 2019 and (ii)
the severance payments and benefits to which you would be entitled under the ESP
as a result of such termination.








--------------------------------------------------------------------------------




Any payments or benefits to be made or provided to you pursuant to this letter
shall be subject to any withholding tax (including social security contributions
and federal income taxes) as shall be required by federal, state and local
withholding tax laws. This letter is intended to be exempt from, or comply with,
the requirements of Section 409A of the Internal Revenue Code of 1986 and the
guidance promulgated thereunder, and will be interpreted, administered and
operated in a manner consistent with that intent. Each payment to you shall be
treated as a separate payment, and any right to a series of installment payments
is to be treated as a right to a series of separate payments. Payments and
benefits that may be provided to you under the ESP shall be subject to Section
7.8 of the ESP.


This offer letter shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles.
Please sign both copies of this letter, keep one for your records and return one
to John Pershing, Executive Vice President of Human Resources.
All job information, as well as the pay and benefit programs outlined in this
letter and the enclosed materials, are subject to change periodically based on
business needs. At Ascena, an employment at-will relationship prevails and the
employment relationship can be terminated with or without cause and with or
without notice, at any time, by either the employee or the employer.


Sincerely,
I accept your offer as specified above.

/s/ David Jaffe
                /s/ Brian Lynch            

David Jaffe
Brian Lynch

CEO, Ascena Retail Group                    Date: 4/5/19        
  







